DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 10/14/2021, claims 1, 7-8, 12, 14, and 19-21 have been amended. Claims 2, 11, and 13 have been cancelled. The currently pending claims considered below are claim 1, 3-10, 12, and 14-21.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Yamato et al. (US Publication 2019/0266165 A1) in view of Garcia (US Publication 2017/0262508 A1) teach analogous art to the instant application, that of measurement data storage an analysis. Yamato more specifically teaches analyzing sensor data and related metadata. Garcia more specifically teaches generating metadata summaries for measurement data. However, after careful consideration of the claim amendments and response (pages 2-12) filed on 10/14/2021 and the telephone interview held on 10/12/2021, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Yamato in view of Garcia teaching a method of presenting analyzing sensor data and related metadata to users through generated metadata summary 
The feature of dynamically storing data is disclosed in claim 1, that recites “provide the measurement data points, the first metadata and the second metadata to a data warehouse for storage, wherein respective first measurement data points, first metadata and second metadata are associated in storage; wherein the program instructions are executable to receive and analyze the measurement data points, generate the second metadata, and provide the measurement data points, the first metadata and the second metadata to the data warehouse dynamically as the measurement data is received and moved to the data warehouse as a single process without intervening storage of the measurement data in the data warehouse.”, and similarly in claim 12, 14, and 21. Consequently, independent claims 1, 12, 14, and 21 and dependent claims 3-10 and 15-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arditi (US Publication 2019/0147331 A1)
Roelinger (US Publication 2021/0165402 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168